El Juez Asociado Sr. MaoLeary,
emitió la opinión del tribunal.
Este caso se originó en la corte municipal de San Juan. La denuncia imputa un delito de acometimiento y agresión con circunstancias agravantes, fué presentada el día 26 de diciembre de 1911, y es substancialmente como sigue:
*759‘ ‘ Corte Municipal de San Juan, P. B. Estados Unidos de América. El Presidente de los Estados Unidos, ss: El Pueblo de Puerto Meo v. Emilio Zambrana. Yo, Amadeo Barreto, Corporal P. I., vecino de San Juan, calle de San Francisco núm. 60, de 38 años, formulo denuncia contra el indicado Zambrana, por delito de acometimiento y agresión con circunstancias agravantes, cometido de la manera si-guiente : Que en 25 de diciembre, 1911, a la 1 a. m. y en la calle Luna No. 110 del Distrito Judicial Municipal de San Juan, el acusado, vo-luntaria y maliciosamente, acometió y agredió con una botella, a María Laureano, causándole varias heridas y contusiones, según se describen en el parte facultativo que se acompaña. Cuyo hecho es contrario a la forma, eficacia y propósitos de la ley para tal caso hecha, y prevista y contra la Paz y dignidad de El Pueblo.de Puerto Eico.”'
Habiéndose dictado sentencia contra el acusado en la corte' municipal, interpuso éste apelación a la corte de distrito en donde se celebró un nuevo juicio y fué condenado a pagar' una multa de $50 y pago de las costas y en defecto de pago, a un día de cárcel por cada dollar de multa que dejara de satisfacer. Contra esta sentencia que fué dictada en 1 de marzo del corriente año, interpuso apelación para ante este tribunal, quedando el caso sometido a nuestra consideración por los autos que han sido remitidos, en los que aparece una exposición del caso que contiene toda la prueba que se pre-sentó en el juicio y un pliego de excepciones que fueron toma-das durante el mismo. También presentó el acusado un in-forme en la vista de esta causa, que tuvo lugar el día 4 del corriente mes.
Tres errores señala el apelante en su alegato como fun-damento para la revocación de la sentencia apelada, los que-son substancialmente como sigue:
Primero. La corte cometió error al desestimar la excep-ción perentoria que se formuló a la denuncia.
Segundo. La corte cometió error al negar la moción so-bre eliminación de cierta parte de la declaración del testigo Barreto.
Tercero. La corte cometió error al negar la moción en *760que se solicitaba la absolución del acusado por falta de prueba.
I. La excepción perentoria que se formuló a la denuncia consiste en que los bechos contenidos en la misma no cons: tituyen el delito de acometimiento y agresión con circuns-tancias agravantés, puesto que1 en ella no se alega que el agre-sor sea un varón adulto y la persona perjudicada una mujer. En cuanto a este particular la denuncia es defectuosa y no puede fundarse en ella una sentencia por acometimiento y agresión con circunstancias agravantes; pero ella es suficiente para probar un caso de simple acometimiento, y si la senten-cia fué correcta en cuanto a los demás extremos, puede modi-ficarse en este sentido. No es el nombre dado al delito en la denuncia sino los hechos alegados en la misma, los que de-terminan el delito que se imputa al acusado. (El Pueblo v. González, 17 D. P. R., 1186 y también el caso de El Pueblo v. Massó, resuelto por este tribunal en 18 del corriente.)
No puede haber duda alguna de que los hechos alegados en la denuncia constituyeron el delito de acometimiento y agresión simple, puesto que se expresó un delito prohibido por la ley y la corte sentenciadora no cometió error alguno al desestimar la excepción. Cuando los hechos que constituyen las circunstancias agravantes no se alegan debidamente en la denuncia que se presente por acometimiento y agre-sión grave, tales hechos pueden rechazarse por ser super-finos y declararse que la denuncia es suficiente para probar un delito de acometimiento y agresión simple. El Pueblo v. Olivieri, 13 D. P. R., 283; El Pueblo v. Vilches, 12 D. P. R., 195; art. 81 del Código de Enjuiciamiento Criminal; People v. Martin, 47 Cal., 112.)
II. La moción que fué presentada para eliminar la decla-ración del testigo Barreto fué debidamente negada. Casi todo el contenido de dicha declaración era parte de la res gestae.' La moción sobre eliminación de esta declaración era muy vaga y no expresaba qué parte determinada de dicha declaración era la que se impugnaba, y no siendo dicha mo-*761ción suficientemente específica fné debidamente desestimada por este motivo. (Véase el caso de Kelley v. The People, 29 Pac. Rep., 805; Higinbetham v. State, 89 Am. State Rep., 237.) Además, la moción para eliminar está fuera de tiempo después que la prueba se ha presentado sin hacerse objeción a ella por el acusado. Hemos resuelto esto en otro caso reciente el día 11 del presente mes, o sea en el de El Pueblo v. Massó, en cuyo caso hacemos referencia al de People v. Long, 43 Cal., 444, y a otros más. Además, la única parte de la decla-ración del testigo Barreto que podía ser impugnada por ser de referencia fué la contestación a la última pregunta y la admisión o denegación de ésta no hubiera afectado al resul-tado del juicio; por tanto, fué un error que no perjudicaba, si es que constituyó un error, y no debe ser tomado en con-sideración en esta apelación. (El Pueblo v. San Miguel, 5 P. R. R., 362; El Pueblo v. Aybar, 7 D. P. R., 532; El Pueblo v. Milán, 7 D. P. R., 455; El Pueblo v. Calero, resuelto en febrero 12, 1912; Código de Enjuiciamiento Criminal, art. 362; Leyes de la Sesión de 1905, p. 10.)
III. El tercer error alegado se refiere a la falta de prueba para fundar en ella una sentencia condenatoria, y carece de fundamento. La cuestión referente a si la botella fué el ins-trumento que se empleó en la pelea es inmaterial, pues el mero hecho de haber empujado a la mujer haciéndola caer sobre la máquina de coser, causándole de este modo las heri-das y golpes que indudablemente recibió, fué suficiente para constituir el delito imputado al acusado y del cual fué decla-rado culpable. Esta cuestión de la botella parece ser el fun-damento de la moción de sobreseimiento. Hemos conside-rado cuidadosamente toda la prueba, y aunque ésta es contra-dictoria en algunos detalles, sin embargo, es suficiente para fundar en la misma la sentencia que se dictó.
Por las razones expresadas en esta opinión, no se consi-deran válidos ningunos de los errores que han sido especifi-cados, pero debe modificarse la sentencia apelada, decla-rando al acusado culpable dél delito de acometimiento y agre-*762sión simple, e imponiéndole la multa de 25 dollars, y en de-fecto de pago de dicha snma nn día de cárcel por cada dollar que deje de satisfacer, con las costas a sn cargo.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.